COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Wilberto Arrellano v. The State of Texas

Appellate case number:     01-15-00814-CR

Trial court case number: 1353257

Trial court:               339th District Court of Harris County

       On May 26, 2016, appellant’s retained counsel filed a motion to withdraw stating that
counsel “has been fired by Appellant and Appellant no longer wishes that the undersigned
represent him.” Counsel’s motion to withdraw is granted.
        Further, we abate the appeal and remand the cause to the trial court to conduct a hearing at
which a representative of the Harris County District Attorney’s Office shall be present. Appellant
shall also be present for the hearing in person or, if appellant is incarcerated, at the trial court’s
discretion, appellant may participate in the hearing by closed-circuit video teleconferencing.
       We direct the trial court to:
           1) Determine whether appellant still wishes to pursue this appeal;
           2) Determine whether appellant is now indigent, and
                 a. if appellant is indigent, appoint substitute appellate counsel at no cost to
                    appellant;
                 b. if appellant is not indigent, admonish appellant regarding the dangers and
                    disadvantages of self-representation, and:
                          i. determine whether appellant is knowingly and intelligently waiving
                             his right to counsel; and
                         ii. if so, obtain a written waiver of the right to counsel and provide
                             appellant with a copy of a written order setting a date when
                             appellant’s pro se brief is due, regardless of whether this Court has
                             yet reinstated the appeal and no later than 30 days from the date of
                             the hearing; or
                        iii. if appellant is not indigent and does not wish to proceed pro se,
                             provide a deadline by which appellant must hire an attorney, which
                             must be no more than 30 days from the date of the hearing;
           3) Enter written findings of fact, conclusions of law, and recommendations as to these
              issues, separate and apart from any docket sheet notations; and
           4) Make any other findings and recommendations the trial court deems appropriate.

See TEX. CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1), (f) (West Supp. 2015), 26.04 (West Supp.
2015).
        The court coordinator of the trial court shall set a hearing date no later than 30 days from
the date of this order and notify the parties and the Clerk of this Court of such date. The trial court
clerk is directed to file, within 30 days of the date of the hearing, a supplemental clerk’s record
containing the trial court’s findings, recommendations, and any order made. See TEX. R. APP. P.
34.5(c). The court reporter is directed to file, within 30 days of the date of the hearing, the
supplemental reporter’s record of the hearing.
        The appeal is abated, treated as a closed case, and removed from this Court’s active docket.
The appeal will be reinstated on this Court’s active docket when the supplemental clerk’s record
and the reporter’s record of the hearing are filed in this Court. The court coordinator of the trial
court shall set a hearing date and notify the parties and the Clerk of this Court of such date.


       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually        Acting for the Court


Date: June 21, 2016